Gray, J.
The residuary bequest of Nancy Horton “ to the heirs of my late husband and to my heirs equally,” upon its manifest intention, and according to the authorities, was a bequest in equal shares to two classes, which might, and, as to that class to which the plaintiff belonged, in fact did, include persons in different degrees of descent, and by which therefore the plaintiff, and the class of which he was one, took per stirpes and not per capita. Holbrook v. Harrington, 16 Gray, 102. Balcom v. Haynes, 14 Allen, 205, and other cases there cited. As the plaintiff has already received his share according to this construction, there must be Judgment for. the defendants.